Case 3:20-cv-02131-GPC-JLB Document 7-16 Filed 04/01/21 PageID.186 Page 1 of 4




                         EXHIBIT 13
4/1/2021   Case 3:20-cv-02131-GPC-JLB Documentguidance
                                               7-16 forFiled  04/01/21 PageID.187 Page 2 of 4
                                                        face coverings




                                                     State of California—Health and Human
                                                                 Services Agency
                                                           California Department of
                             Sandra Shewry                       Public Health                                        GAVIN NEWSOM
                              Acting Director                                                                            Governor
                         Erica S. Pan, MD, MPH
                        Acting State Health O icer


                  November 16, 2020

                  TO:                   All Californians

                  SUBJECT:             Guidance for the Use of Face Coverings




                  Note: The following guidance supersedes face coverings guidance released on
                  June 18, 2020. This updated guidance mandates that a face covering is
                  required at all times when outside of the home, with some exceptions.


                  Background
                  The risk for COVID-19 exposure and infection remains and will continue to be in our midst for the foreseeable next
                  several months. Since the start of the pandemic, we have learned a lot about COVID-19 transmission, most
                  notably that there are a large proportion of people who are infected but are asymptomatic or pre-symptomatic,
                  and they play an important part in community spread. The use of face coverings by everyone can limit the release
                  of infected droplets when talking, coughing, sneezing, singing, exercising, shouting, or other forms of increased
                  respiration, and they can also reinforce physical distancing by signaling the need to remain apart. In addition,
                  increasing evidence also demonstrates a cloth face covering or mask also o ers some protection to the
                  wearer, too.

                  The purpose of this guidance is to provide information about when face coverings are required. It mandates that
                  face coverings be worn state-wide at all times when outside of the home, unless one or more of the exceptions
                  outlined below apply. It does not substitute for existing guidance about physical distancing and hand hygiene.


                  Guidance
                  People in California must wear face coverings when they are outside of the home, unless one of the exemptions
                  below applies.


                  Individuals are exempt from wearing face coverings in the
                  following specific settings:
https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-face-coverings.aspx
                                                                                                 Exhibit 13, Page 91                   1/3
4/1/2021   Case 3:20-cv-02131-GPC-JLB Documentguidance
                                               7-16 forFiled  04/01/21 PageID.188 Page 3 of 4
                                                        face coverings

                         Persons in a car alone or solely with members of their own household.
                         Persons who are working in an o ice or in a room alone.
                         Persons who are actively eating or drinking provided that they are able to maintain a distance of at least six
                         feet away from persons who are not members of the same household or residence.
                         Persons who are outdoors and maintaining at least 6 feet of social distancing from others not in their
                         household. Such persons must have a face covering with them at all times and must put it on if they are
                         within 6 feet of others who are not in their household.
                         Persons who are obtaining a service involving the nose or face for which temporary removal of the face
                         covering is necessary to perform the service.
                         Workers who are required to wear respiratory protection.
                         Persons who are specifically exempted from wearing face coverings by other CDPH guidance.


                  The following individuals are exempt from wearing face coverings
                  at all times:
                         Persons younger than two years old. These very young children must not wear a face covering because of
                         the risk of su ocation.
                         Persons with a medical condition, mental health condition, or disability that prevents wearing a face
                         covering. This includes persons with a medical condition for whom wearing a face covering could obstruct
                         breathing or who are unconscious, incapacitated, or otherwise unable to remove a face covering without
                         assistance. Such conditions are rare.
                         Persons who are hearing impaired, or communicating with a person who is hearing impaired, where the
                         ability to see the mouth is essential for communication.
                         Persons for whom wearing a face covering would create a risk to the person related to their work, as
                         determined by local, state, or federal regulators or workplace safety guidelines.

                  Note: Persons exempted from wearing a face covering due to a medical condition who are employed in a job
                  involving regular contact with others must wear a non-restrictive alternative, such as a face shield with a drape on
                  the bottom edge, as long as their condition permits it.


                  Additional Information

                  What is a cloth face covering?
                  A cloth face covering is a material that covers the nose and mouth. It can be secured to the head with ties or straps
                  or simply wrapped around the lower face. It can be made of a variety of materials, such as cotton, silk, or linen. A
                  cloth face covering may be factory-made or sewn by hand or can be improvised from household items such as
                  scarfs, T-shirts, sweatshirts, or towels.


                  How should I choose and wear a cloth face covering?
                  You should select a face covering that covers your nose and mouth, goes under the chin, and does not have
                  significant gaps around the nose or other parts of the face. Look for face coverings that have three layers, if
                  possible, and are still easy to breathe through. Be sure that the ear loops or ties are tight enough to keep the face
                  covering from sliding down the nose. Always wear your face covering over your nose and mouth, not under your
                  nose or under your chin.


                  How well do cloth face coverings work to prevent spread of COVID-
                  19?

https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-face-coverings.aspx
                                                                                                   Exhibit 13, Page 92                    2/3
4/1/2021   Case 3:20-cv-02131-GPC-JLB Documentguidance
                                               7-16 forFiled  04/01/21 PageID.189 Page 4 of 4
                                                        face coverings

                  There is increasing scientific evidence demonstrating that use of face masks or cloth face coverings by the public
                  during this COVID-19 pandemic helps reduce disease transmission. Their primary role is to reduce the release of
                  infectious particles into the air when someone speaks, coughs, or sneezes, including someone who has COVID-19
                  but feels well, as well as reduce exposure for the wearer. Cloth face coverings are not a substitute for physical
                  distancing, washing hands, and staying home when ill or under quarantine, but they are additive when combined
                  with these primary interventions.


                  When should I wear a cloth face covering?
                  You should wear face coverings whenever you are outside of your home, unless one of the exceptions described
                  above applies to you. Individuals who have significant COVID-19 exposure outside of their home, such as in the
                  workplace, should consider wearing a mask at home, especially if vulnerable individuals are part of their
                  household.


                  How should I care for a cloth face covering?
                  It's a good idea to wash your cloth face covering frequently, ideally a er each use, or at least daily. Have a bag or
                  bin to keep cloth face coverings in until they can be laundered with detergent and hot water and dried on a hot
                  cycle. If you must re-wear your cloth face covering before washing, wash your hands immediately a er putting it
                  back on and avoid touching your face. Discard cloth face coverings that:

                         No longer cover the nose and mouth
                         Have stretched out or damaged ties or straps
                         Cannot stay on the face
                         Have holes or tears in the fabric

                  For additional information and resources regarding masks and face coverings, including types of recommended
                  and not recommended masks, see the CDC Face Coverings Website.


                                                           California Department of Public Health
                                                    PO Box, 997377, MS 0500, Sacramento, CA 95899-7377
                                                             Department Website (cdph.ca.gov)




https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-face-coverings.aspx
                                                                                                   Exhibit 13, Page 93                    3/3
